Citation Nr: 1635596	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  11-24 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to May 12, 2010, for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1, 1989, to September 2, 1989, from December 4, 1990, to June 24, 1991, from May 7, 1998, to January 1, 2003, and from January 14, 2003, to July 18, 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO, among other things, awarded service connection for PTSD with symptoms of depression with an initial 30 percent rating, effective from November 3, 2008.  In April 2010, the RO received the Veteran's notice of disagreement (NOD) with the rating assigned for his PTSD.  A statement of the case (SOC) was mailed to the Veteran in December 2010.  However, it was returned to the sender in July 2011 and resent to the Veteran in August 2011.  The Veteran then filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the following month.  

In his VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for July 2013, but the Veteran did not appear.  The hearing notice was not returned by the U.S. Postal Service as undeliverable and the Veteran has not shown good cause for not appearing, nor has he requested rescheduling of the hearing.  Under these circumstances, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2015).

In an August 2014 action, the Board awarded a higher disability rating of 50 percent for the Veteran's PTSD through May 12, 2010.  The Board also remanded for further development the issue of entitlement to an initial rating in excess of 30 percent from May 12, 2010 forward, as well as the issue of entitlement to a total disability rating based upon individual unemployability (TDIU).  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).

In May 2015, the Veteran's representative and VA's General Counsel filed a Joint Motion for Partial Remand (Joint Motion) with the Court to vacate the Board's August 2014 decision insofar as it had denied an initial disability rating in excess of 50 percent for the Veteran's service-connected PTSD for the period prior to May 12, 2010.

In a June 2015 rating action, a decision review officer (DRO) implemented the Board's award of a 50 percent rating for the Veteran's PTSD.  Although the DRO acknowledged that the increase had been granted only through May 12, 2010, the codesheet reflects the assignment of a 50 percent rate rating, effective since November 3, 2008, with no end date.

In an October 2015 decision, the Board again denied a rating in excess of 50 percent for the Veteran's PTSD prior to May 12, 2010.  The Board also noted that in implementing the Board's August 2014 award of an increased rating for the Veteran's PTSD, the RO assigned the 50 percent rating effective from November 3, 2008, with no end date.  The Board thus recharaterized the previously remanded rating issue as entitlement to an initial rating in excess of 50 percent from May 12, 2010, for the Veteran's service-connected PTSD.  See October 2015 Board decision (citing Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014) (holding the "[o]nce the [Appeals Management Center] granted . . . a 30% evaluation . . ., the only issue before the Board was entitlement o to a disability evaluation in excess of 30% [and] . . . it was outside the scope of the veteran's direct appeal for the Board to revisit the issue of entitlement to a disability evaluation less than 30%."))  The Board also noted that the remanded higher rating and TDIU matters were still undergoing development at the RO and were therefore not then before the Board.

In November 2015, the Veteran again filed an appeal to the Court and in April 2016, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's October 2015 decision denying an initial disability rating in excess of 50 percent for the Veteran's service-connected PTSD for the period prior to May 12, 2010.  The Court granted the motion, vacating the Board's decision, and remanding the claim for further proceedings consistent with the joint motion.  

After the claim remanded by the Court was returned to the Board, the Veteran's attorney submitted relevant evidence, including a copy of a September 2015 private psychological evaluation, which was accompanied by a waiver of initial agency of original (AOJ) consideration of this evidence.  See 38 C.F.R. § 20.1304 (2015).

The Board notes that, addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the instant claim.  All such evidence has been reviewed.

As a final preliminary matter, the Board notes that the previously remanded claims for an initial rating in excess of 50 percent from May 12, 2010, and for a TDIU have not been readjudicated by the agency of original jurisdiction (AOJ)and are thus not currently before the Board.  

For reason expressed below, the claim on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.  

Specifically, in their Joint Motion, the parties agreed that in its October 2015 decision denying a rating in excess of 50 percent for the Veteran's PTSD prior to May 12, 2010, the Board had erred when it impermissibly relied on its own medical judgement to differentiate between symptomatology attributable to the Veteran's PTSD versus his other nonservice-connected psychiatric disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when an examiner is unable to distinguish the symptoms of service-connected disability from nonservice- connected manifestations, all the manifestations will be considered part of the service connected disability); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The parties stated that "[b]ecause a medical opinion is necessary to determine the scope of psychiatric symptoms that are attributable to [the Veteran's] service-connected PTSD, the parties agree that this matter must be remanded and an examination or opinion provided in this regard."  April 2016 Joint Motion at 3.  Accordingly, in order to comply with the parties' Joint Motion, the Board finds it necessary to remand the claim currently before it for additional development, to include obtaining a medical opinion as set forth below.

It finding it necessary, at this juncture, to remand the claim for an initial rating in excess of 50 percent for PTSD prior to May 12, 2010, the Board has considered the argument advanced by the Veteran's attorney in correspondence received in August 2016 that the evidence currently of record, to specifically include the September 2015 private psychological evaluation report, is sufficient to render a decision on the pending claims and supports the assignment of both a 70 percent from November 3, 2008, forward and the award of a TDIU.  Notably, however, although the private clinician acknowledged the multiple psychiatric diagnoses of record and provided an opinion regarding the severity of the Veteran's PTSD with depression, his assessment contains no specific discussion of the scope of the psychiatric symptoms that are attributable to the Veteran's service-connected PTSD with depression as opposed to other diagnosed psychiatric disorders, which is exactly the type of opinion that was agreed upon by the parties as being necessary in this case when they entered into their Joint Motion.  Further, given that the issues of entitlement to a rating in excess of 50 percent from May 12, 2010, and to a TDIU are currently pending before the AOJ, in the interests of judicial economy and in order to avoid piecemeal adjudication of the Veteran's claims, the Board finds it appropriate for the AOJ to readjudicate the Veteran's claims for higher rating for PTSD and for a TDIU in light of all pertinent evidence-to include all that now associated with the record, and all additional evidence received pursuant to this remand.

While these matters are on remand, to ensure that the record is complete, the AOJ should obtain all VA treatment records dated since December 2015, as any such records may contain information and evidence relevant to the Veteran's pending claims.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, to particularly include with respect to private (non-VA) medical records.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include with respect to the previously remanded higher rating and TDIU claims, as appropriate).

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the VA Medical Center in Charleston, South Carolina (and any associated facility(ies)) all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran since December 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran's claims file to be reviewed by an appropriate mental health professional-preferably, a psychiatrist or psychologist.  Only arrange for the Veteran to undergo further VA examination, by an appropriate professional, if one is deemed necessary in the judgment of the individual designated to provide the requested opinion.

The contents of the entire claims file, paper and electronic (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to provide the requested opinion, and the report should reflect full consideration of the Veteran's documented medical history and assertions.

Based on a comprehensive review of the record, the clinician should provide an opinion addressing the impact on occupational and social functioning caused by the symptoms attributable to the Veteran's service-connected PTSD with depression.  If the record reflects any change(s) in the level of psychiatric impairment in the Veteran's occupational and social functioning at any point since the November 3, 2008 effective date of the award of service connection, the clinician should indicate the approximate date(s) of any such change(s), and provide an assessment as to the extent of psychiatric impairment on each date.  

In addressing the above, the examiner should, to the extent possible, distinguish the psychiatric symptoms associated with the Veteran's service-connected PTSD with depression from the symptoms attributable to his other nonservice-connected psychiatric diagnoses.  If it is not medically possible to distinguish symptoms attributable to the service-connected and nonservice-connected psychiatric diagnoses, the clinician should clearly so state, and indicate that all psychiatric symptoms are being attributed to service-connected PTSD.   

If the clinician determines that he/she cannot provide a requested opinion without resorting to speculation, he or she should clearly so state, and explain why-to include identifying precisely what facts could not be determined, and why.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

(The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate, de novo, the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the higher rating claim) and all legal authority (to include consideration of whether staged rating of the disability, pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate. 

If development and readjudication of the previously remanded issues of entitlement to a rating in excess of 50 percent for PTSD from May 12, 2010, and to a TDIU has not yet been completed, accomplish such development and readjudication, as well.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  

All remanded issues must be adjudicated prior to the appeal being returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


